Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Over 500 documents have been submitted in the IDS received 9/12/2022.  Although a cursory consideration has been performed, a thorough consideration of all the documents presented is not possible in the time allotted for examination.  The examiner suggests the applicant indicate references that are particularly applicable to the claimed subject matter.    

Response to Arguments
Applicant's arguments filed 9/02/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The applicant also argues that. “The examiner has improperly characterized the wall and the cavity as divisible elements with no interrelation as a means to argue that any wall in Buchberger meets the claimed element and to argue that Buchberger could be modified to generally include a cavity without any relation to the wall”.  The examiner disagrees.  As stated in the rejection, It would have been obvious to one of ordinary skill in the art at the time of invention to reverse engagement so that the control body of Buchberger has a cavity as disclosed by Monsees et al. or Terry et al. instead of forming the cavity in the cartridge. In addition to the prior art, this is notoriously well known as male and female connectors. Making a male connection into a female connection is within the ability of one of ordinary skill in the art. Doing so is well known in the art and would yield to predictable results and may be more acceptable to consumes expecting the cartridge to be accepted by the control body.  Although not expressly stated by the examiner, one of ordinary skill would understand that the wall of the control body would still be in place and separate the control body from the cartridge regardless of if it was a male or female connection.  Changes in placement of the cavity for connecting two parts together is being taught with the additional references.  Changing the location of the cavity caused the cavity to be formed with the wall of Buchberger (element 10), instead of a protrusion.  
The applicant also argues that, “There is no mention, however of a “wall” and also argues that nothing in Buchberger teaches that the pressure sensor is separated from the circuit board.  The examiner directs the applicant to figure 9, also show in the office action, that illustrates the pressure sensor surrounded by a wall, except for a small channel labeled with an arrow.  
The applicant argues that, “The examiner’s arguments in relation to what is shown in FIG. 9 of buchberger are not supported in any manner.”  The applicant is directed to figure 9, where the pressure sensor is show partially enclosed in a structure (i.e. wall) with diagonal hash marks.  These marks continue to the left and right of the pressure sensor and surround element 29 and form the top of the control body at either end of the drawing.  The wall structure of the cartridge is show with hashing in a different direction.  One of ordinary skill would understand the drawing to illustrate a wall or upper surface.  The wall around the pressure sensor protrudes into a cavity formed by the wall of the cartridge (see the modified illustration below with boxes that highlight the wall with hash marks / that protrudes into the cavity formed by the cartridge show with \ has marks).




    PNG
    media_image1.png
    236
    703
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect]







The applicant argues that, “it is insufficient…for an examiner to merely propose that a modification could be made, and the examiner is required to provide evidence that a person of ordinary skill in the art would have made the proposed modification to arrive at the claimed invention.”  The applicant is directed to paragraph 10 of the Non-Final office action (6/02/2022) where the modification is proposed, evidence in the prior art is provided showing the modification, and a reasoning for making the modification is provided.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-38, 41-43, 45, 46, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) in view of Monsees et al. (US 9,549,573) and Terry et al. (US 9,259,035).
Regarding claims 25, 35, 42, 45, 46, and 48, Buchberger discloses a control body (see figure 4, below) for an electronic smoking article that also includes a cartridge with a heater and aerosol precursor.  The control body contains an outer housing (10) having a longitudinal axis, and contains an electrical power source (battery, [0112]), electronic circuit board with microprocessors (11), a pressure sensor (99) which is directly attached to the housing (10) with adhesive and the pins (101) are soldered directly on the printed circuit board (11, see [0152]) while the pressure sensor is spaced apart from the circuit board.  The system operates the device in response to air drawn through the device.  The circuit area is separated from the rest of the device [0112].  In other words, the circuit area in the interior of the outer housing is separated by a wall from the area that contains the pressure sensor.  

    PNG
    media_image3.png
    451
    475
    media_image3.png
    Greyscale









    PNG
    media_image4.png
    504
    324
    media_image4.png
    Greyscale
As shown in figure 9 (below) the top wall of the housing (10) has two openings that fluidly connect an air pathway with an air source and the pressure sensor.  One air pathway is labeled in the drawing as A.  The second opening exposes the pressure sensor to air path A and is located as shown (see also, bore 102 [0152]).  







The device disclosed by Buchberger does not have a cavity formed by the control body and instead protrudes and is accepted by a cavity in the cartridge.  However, it is well known in the art to have a cavity in either the control body or the cartridge.  For instance, Monsees et al. disclose an analogous electronic smoking device with the cartridge being accepted into a cavity in the control body (see figure 12, below).  Terry et al. also show an analogous electronic smoking device with a protrusion in the cartridge accepted by the control body (see figure 76F, below).  It would have been obvious to one of ordinary skill in the art at the time of invention to reverse engagement so that the control body of Buchberger has a cavity as disclosed by Monsees et al. or Terry et al. instead of forming the cavity in the cartridge.  In addition to the prior art, this is notoriously well known as male and female connectors.  Making a male connection into a female connection is within the ability of one of ordinary skill in the art.  Doing so is well known in the art and would yield to predictable results and may be more acceptable to consumes expecting the cartridge to be accepted by the control body.

    PNG
    media_image5.png
    473
    290
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    413
    160
    media_image6.png
    Greyscale








Regarding claim 26 and 31, Buchberger illustrate a physical barrier (i.e. seal) substantially surrounding the perimeter of the pressure sensor (see element 10 and 99 in figures 4 and 9 above) and separating one end of the sensor (the top) from the normal air pressure space where the circuit board is located.  
Regarding claims 27, 30, and 32, the pressure sensor of Buchberger is in fluid communication with a pressure reduction space (28, see figure 9 above) through an opening (see figure 9 above) and second end of the pressure channel is in communication with the pressure reduction space.
Regarding claim 28 and 29, the pressure sensor as shown has a proximal and distal end (top and bottom) in relation to the circuit board.  Both ends are spaced apart from the circuit board.  
Regarding claim 33, the bottom of the pressure sensor is connected to the circuit board and therefore the second end (bottom) if the pressure is isolated from the pressure channel (see figure 9 above).  
Regarding claim 34, a central axis of the pressure sensor of Buchberger is perpendicular to the longitudinal axis of the housing (see figure 9 above).  
Regarding claims 36-38,  Buchberger discloses two LEDs (106) attached to the circuit board and light depending on the charge state and status of the inhalator component [0157]  Although not expressly disclosed, it would have been obvious to one of ordinary skill that the light of the LEDs would be controlled by the microprocessor because Buchberger indicates that a counter is used.  The LEDs are located proximate to the distal end of the control housing (10, Figure 8).  
Regarding claim 39, Buchberger does not expressly disclose that light transmissive portions of the outer housing allow the LEDs to be visible through the housing.  However, the outside of the housing is shown in figure 3, with squares that correspond with the LEDs shown in figure 8 (106).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing that the squares in figure 3 are light transmissible windows to allow users to see the LEDS shown in figure 8 and described as communicating usage and status information [0157].  
Regarding claim 40, Monsees et al. disclose methods of connecting cartridges with control bodies and indicate that friction, snap fit, and magnetic assembly may be used (col. 10, 50-56).  It would have been obvious to use any of these methods, including magnetic coupling, to connect the cartridge of Buchberger.   
Regarding claim 41, Buchberger discloses electrical contacts that supply power from the control circuits to the heater in the cartridge, but as discussed in the rejection of claim 25 above, the connection of Buchberger is male and is not a cavity.  Monsees et al. disclose that electric contacts from the heater in the cartridge connect with a second pair of contacts in the cavity in a female orientation as discussed in the rejection of claim 25 above. It would have been obvious to one of ordinary skill in the art at the time of invention to place electrical contacts within a cavity for connecting to electrical portions of the cartridge.    
Regarding claim 43, Buchberger illustrates the battery (12) and the circuit (11) are parallel to the longitudinal axis of the housing (see the side view shown in figure 5).
Regarding claim 47, Buchberger teaches the invention as claimed but is silent to the exact dimensions of the device, and thus is silent to the claimed limitation where the body of the pressure sensor is spaced apart from the electronic circuit board by a distance of 5 mm or less. It would have been obvious to one of ordinary skill in the art at the time the invention was made to space the components apart from each other at a distance of 5 mm or less since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of less than 5 mm between the components in order to make the overall smoking device smaller and more compact.

Claims 39 are rejected under 35 U.S.C. 103 as being unpatentable over Buchberger (US 2011/0226236) as applied in claim 25 above, and further in view of Levin (US 2013/0298905). 
Regarding claim 39, although rejected above, alternatively, light transmissive regions of a housing so that LED indicators can be seen by users is well known in the art.  For instance, Levin, considered analogous art in the field of electronic cigarettes, teaches a comparable device having an LED light source to indicate various states of the device where the distal light source is disposed within the distal end of the main body protected under a removable clear or translucent lens tip ([0041]). Thus, Levin teaches where a light transmissive portion of the outer housing around the LED is advantageous in both allowing light to shine to the user and also for protecting the LED. One of ordinary skill in the art would have found it obvious to incorporate a similarly light transmissive portion of the outer housing to achieve the same benefit. 
Claim 44: Buchberger teaches the use of rechargeable batteries [0112], such as those in cell phones and discloses using USB for data communication [0157].  However, the use of a USB connection for recharging is not expressly disclosed.  Levin, considered analogous art in the field of electronic cigarettes, teaches a comparable device having a rechargeable battery and a USB port in the housing for recharging the battery ([0045], [0053]). One of ordinary skill in the art would have found it obvious to incorporate a USB charging port and capability to allow the user to recharge the battery without removing it from the housing and also provide data communication as disclosed by Buchberger.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Felton/Primary Examiner, Art Unit 1747